Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/20/20.  These drawings are accepted.
Response to Arguments
Applicant’s arguments (12/16/21 Remarks: page 6, line 16 - page 7, line 7) with respect to the rejection of claims 10 & 18 under 35 USC §102 and the rejection of claims 11-13, 15, & 19 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 10 & 18 under 35 USC §102 and the rejection of claims 11-13, 15, & 19 under 35 USC §103 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 10-11 & 18-19 (and dependent claims 12-15), the art of record does not teach or suggest the recited extraction of a field from a document from which a feature field has been extracted from fields that remain in images of each of different document samples from which the feature fields have been excluded in conjunction with the recited extraction of fields from a plurality of document samples are synthesized in a case where the fields overlap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663